EXHIBIT 21 Jurisdiction of Name of Subsidiary Incorporation 71 Hanover Florham Park Associates LLC New Jersey ADP Atlantic, LLC Delaware ADP Belgium CVA Belgium ADP Brasil Ltda Brazil ADP Broker-Dealer, Inc. New Jersey ADP Business Services (Shanghai) Co., Ltd. China ADP Canada Co. Canada ADP Commercial Leasing, LLC Delaware ADP Dealer Services Denmark ApS Denmark ADP Dealer Services Deutschland GmbH Germany ADP Dealer Services France SAS France ADP Dealer Services Italia s.r.l. Italy ADP Dealer Services UK Limited United Kingdom ADP Employer Services GmbH Germany ADP Europe SARL France ADP Europe S.A. France ADP France SAS France ADP GlobalView B.V. Netherlands ADP Group UK Limited United Kingdom ADP GSI France SAS France ADP Holding B.V. Netherlands ADP, Inc. Delaware ADP Indemnity, Inc. Vermont ADP Nederland B.V. Netherlands ADP Network Services International, Inc. Delaware ADP Network Services Limited United Kingdom ADP of Roseland, Inc. Delaware ADP Pacific, Inc. Delaware ADP Payroll Services, Inc. Delaware ADP Pleasanton National Service Center, Inc. Delaware ADP Screening and Selection Services, Inc. Colorado ADP Tax Services, Inc. Delaware ADP Tesoft Automocion Spain Spain ADP TotalSource Group, Inc. Florida ADP Vehicle Information Technology (Shanghai) Co., Ltd China Automatic Data Processing Limited Australia Automatic Data Processing Limited (UK) United Kingdom Automotive Directions, Inc. Wisconsin Autosys GmbH Germany Business Management Software Limited United Kingdom Digital Motorworks, Inc. Texas Employease, Inc. Delaware VirtualEdge, Inc. Delaware In accordance with Item 601(b)(21) of Regulation S-K, the Company has omitted the names of particular subsidiaries because the unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not have constituted a significant subsidiary as of June 30, 2010.
